                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    LYNN DALE HOVER and MILA JEAN                     CASE NO. C18-0022-JCC
      HOVER,
10                                                      MINUTE ORDER
11                          Plaintiffs,
             v.
12
      SEATTLE-FIRST NATIONAL BANK, et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant Bank of America, N.A.’s motion for
18
     extension of time to respond to Plaintiffs’ amended complaint (Dkt. No. 53). Having thoroughly
19
     considered the motion and the relevant record, the Court GRANTS the motion. Defendant Bank
20
     of America, N.A.’s time to respond to Plaintiffs’ amended complaint is hereby EXTENDED to
21
     March 22, 2019.
22
            DATED this 11th day of March 2019.
23
                                                          William M. McCool
24
                                                          Clerk of Court
25
                                                          s/Tomas Hernandez
26                                                        Deputy Clerk


     MINUTE ORDER
     C18-0022-JCC
     PAGE - 1
